internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b01 plr-114130-00 date nov legend x state d1 this responds to the date letter submitted on behalf of x requesting a ruling that the conversion of x from a corporation to a limited_liability_company llc will not cause x or llc to be classified as an entity other than a corporation for federal tax purposes facts x was incorporated under state law in d1 x intends to convert to a llc under state law x represents that llc will timely file an election to be classified as an association_taxable_as_a_corporation for federal tax purposes x also represents that the election will specify the date of conversion as the effective date of the election law and analysis sec_301_7701-3 of the procedure and administration regulations provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect to be classified as an association_taxable_as_a_corporation sec_301_7701-3 provides default classifications for eligible entities that do not make an election to elect to be classified other than as provided in sec_301 cc psi b01 plr-114130-00 b an eligible_entity must file form_8832 entity classification election with the designated service_center an election can be effective on the date specified on the form_8832 or on the date filed if no such date is specified sec_301 c iii the effective date cannot be more than days prior to the date on which the election is filed and cannot be more than12 months after the date on which the election is filed sec_301_7701-3 conclusion based solely on the representations made and the information submitted and provided that llc properly and timely elects to be classified as a corporation for federal tax purposes effective the date of conversion x’s conversion to llc will not cause x or llc to be classified as an entity other than a corporation for federal tax purposes except as specifically set forth above we express no opinion concerning the federal tax consequences of the transaction described above under any other provision of the internal_revenue_code in particular no opinion is expressed on whether the conversion is a reorganization under sec_368 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this ruling is being sent to your authorized representative enclosures copy of this letter copy for sec_6110 purposes sincerely s dianna k miosi dianna k miosi chief branch associate chief_counsel passthroughs and special industries
